DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election of Group I in the reply filed on 09/28/2022 is acknowledged. Claims 3-5 have been cancelled. New claims 6-8 have been added. Claims 1-2 and 6-8 are examined herein.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-2 and 6-7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “volume distribution of crystallite size” (Line 5). However, the specification does not provide clear guidance on how “volume distribution of crystallite size” is determined. Appropriate clarification is required.
Claims 1 and 6-7 recite “a half width”. However, the specification does not define what “half width” is. Appropriate correction is required.
Please also define the meaning of “mode” in claim 1. Appropriate correction is required.
Claim 2 recites “from both sides”. Please define from both sides of what object. Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Xiang (Progress in Natural Science: Materials International, 2014, Vol 24, Page 649-654, hereinafter “Xiang”), and further in view of Kato (US 2016/0155549, hereinafter “Kato”).
Regarding claims 1 and 6-8, Xiang teaches a method of making a soft magnetic alloy comprising: making an amorphous alloy ribbon and heat treating the amorphous alloy ribbon to make a nanocrystalline alloy containing α-Fe crystals (Page 2, 1st column, 2nd paragraph; 2nd column). Xiang discloses that the grain size at the peak of the grain size distribution graphs is 9-11 nm and the half width of the peak is 10-11 nm (Fig. 5a), which meets the grain size limitations recited in claims 1 and 6-7.
Xiang discloses that the alloy is casted as an amorphous ribbon and the ribbon is heat treated to make an alloy having nanocrystalline structure (Page 650, 1st column, 2nd paragraph; Fig.5). Xiang does not disclose that the amorphous alloy is pulverized to a powder first before the alloy is heat treated to make a nanocrystalline alloy. Kato teaches a method of making a powder magnetic core using a soft magnetic alloy (Abstract; [0043] to [0090]). Kato discloses that the soft magnetic ribbon can be made into powder by pulverization and that the obtained powder is subjected to crystallizing heat treatment to make a powder magnetic core ([0067]; [0086] to [0089]). Thus, it would be obvious to one of ordinary skill in the art to pulverize the alloy of Xiang to a powder and subjecting the powder to crystallizing heat treatment as taught by Kato in the process of Xiang in order to make a powder magnetic core as disclosed by Kato. 

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Xiang (Progress in Natural Science: Materials International, 2014, Vol 24, Page 649-654, hereinafter “Xiang”), and further in view of Kato (US 2016/0155549, hereinafter “Kato”) and Sawa (US 5192375, hereinafter “Sawa”).
Regarding claim 2, Xiang in view of Kato discloses that the alloy is used to make magnetic core. Xiang in view of Kato does not teach heating the powder with a hot press. Sawa teaches a method of making a magnetic core and discloses that the powder magnetic core may be made by hot pressing (Col 11, Ln 15-24). Thus, it would be obvious to one of ordinary skill in the art to perform hot pressing as taught by Sawa in the process of Xiang in view of Kato in order to make a magnetic core as disclosed by Sawa.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiaowei Su whose telephone number is (571)272-3239.  The examiner can normally be reached on 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 5712721401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/XIAOWEI SU/Primary Examiner, Art Unit 1733